          Case 3:19-mc-80005-SK Document 19 Filed 05/31/19 Page 1 of 2


 1   Corynne McSherry (SBN 221504)
 2   corynne@eff.org
     Alexandra Moss (SBN 302641)
 3   alex@eff.org
     ELECTRONIC FRONTIER FOUNDATION
 4   815 Eddy Street
     San Francisco, CA 94109
 5   Tel.: (415) 436-9333
 6   Fax.: (415) 436-9993

 7   Counsel for Movant
     John Doe
 8
                                    UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
      In Re DMCA Section 512(h) Subpoena to                   Case No.: 3:19-mc-80005-SK
11    Reddit, Inc.
                                                              ELECTRONIC FRONTIER
12                                                            FOUNDATION’S NOTICE OF
                                                              MOTION ON BEHALF OF JOHN
13
                                                              DOE FOR DE NOVO
14                                                            DETERMINATION OF DISPOSITIVE
                                                              MATTER REFERRED TO
15                                                            MAGISTRATE JUDGE

16

17           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18           PLEASE TAKE NOTICE THAT on July 25, 2019, or as soon thereafter as this case may
19   be heard, Electronic Frontier Foundation on behalf of John Doe (“Doe”) hereby moves to quash
20   the Watchtower Bible and Tract Society Inc.’s (“Watchtower”) subpoena to Reddit, Inc.
21   (“Reddit”).
22           Electronic Frontier Foundation’s motion on behalf of John Doe is based upon this notice
23   of motion, the following memorandum of points and authorities, any reply filed in support of this
24   motion, all other papers filed and proceedings had in this action, oral argument of counsel, and
25   such other matters as the Court may consider.
26 Dated: June 1, 2019                                  Respectfully submitted,
27                                                      By:    Alexandra H. Moss
28                                                             Alexandra H. Moss

29

30    Notice of Motion for De Novo Determination of
      Dispositive Matter Referred to Magistrate Judge                              Case No: 3:19-mc-80005-SK
31
         Case 3:19-mc-80005-SK Document 19 Filed 05/31/19 Page 2 of 2


                                                       Alexandra H. Moss (SBN 302641)
 1                                                     alex@eff.org
 2                                                     Corynne McSherry (SBN 221504)
                                                       corynne@eff.org
 3                                                     ELECTRONIC FRONTIER FOUNDATION
                                                       815 Eddy Street
 4                                                     San Francisco, CA 94109
                                                       Tel.: (415) 436-9333
 5                                                     Fax.: (415) 436-9993
 6
                                                       Counsel for Movant
 7                                                     John Doe

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

29

30   Notice of Motion for De Novo Determination of
     Dispositive Matter Referred to Magistrate Judge                        Case No: 3:19-mc-80005-SK
31
